Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          12-JAN-2022
                                                          08:49 AM
                                                          Dkt. 3 ODAC


                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                        STATE OF HAWAIʻI,
         Respondent/Plaintiff-Appellant/Cross-Appellee,

                                  vs.

                       GREGORY TARTAMELLA,
         Petitioner/Defendant-Appellee/Cross-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CASE NO. 1CPC-XX-XXXXXXX)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

     Petitioner/Defendant-Appellant/Cross-Appellant Gregory
Tartamella’s Application for Writ of Certiorari filed on
December 8, 2021, is rejected.
          DATED:   Honolulu, Hawaiʻi, January 12, 2022.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Michael D. Wilson

                                 /s/ Todd W. Eddins